Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Neo. 4,108,814 to Reiff et al. view of U.S. Patent Pub. No. 2036/0333155 to Bal and U.S. Patent No. 5,856,014 to imashire et al.
As to claims 1-4, 7, 10-11, 14-17, 20, and 24, Reiff discloses a polyester polyurethane dispersion for textile coatings that is free of carboxylic acid groups (no reactants contain carboxylic acid groups and the polyurethane is neutralized) comprising the reaction product of a polyester diol of adipic acid, hexanediol, and neopentyl glycol with a molecular weight of 1634, hexamethylene diisocyanate, a propoxylated adduct of 2-butene-1,4-diol and NaHSO3 solubilizing component), water, and ethylene diamine (Example 5, 11:50-59).
Reiff discloses wetting agents, flow control agents, and plasticizers, but does not use the additives in the examples (9-1-4). However, the use of reactive surfactants in the preparation of aqueous polyurethane dispersions was known at the time of fling as supported by Bai. Bai discloses an aqueous polyurethane dispersion comprising a polyester polyurethane dispersion that is free of carboxylic acid groups (0051) and 1 to 8% by weight of a isocyanate crosslinker (0063-0066), wherein the polyester polyurethane comprises the reaction product of 51 grams of 2,4/4,4-MDI (45/55), 121 of a polyester polyol with a molecular weight of 2,000 (Bester 121 or Bester 127), 4.8 grams of dipropylene glycol, 9.2 grams of 1,2-propane diamine as a chain extender, water, 1 gram of a diol with a hydrophilic side chain (solubilizing component), and 26.8 grams of Rhodacal DS-4, which is anionic surfactant (Example 1, 0075).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to add the surfactants as taught in Bai to the reactants of Reiff so that the surfactant can be present in the backbone and no leach out occurs during cure/crosslinking, (See stability comparisons of polyurethane dispersions in the examples) and to efficiently emulsify the carbodiimide compound into the aqueous dispersion as known in the prior art as taught in imashiro. 
Reiff does not teach the addition of palycarbodiimicde dispersion.
Imashiro teaches the addition of 10% by weight of palycarbodiimide dispersions to 100% of aqueous polyurethane dispersions (See Examples). At the time of filing it would have been obvious to a person of ordinary skill in the art to add the carbodiimide dispersion as taught in Imashiro to the composition of Reiff to provide improved chemical resistance, water resistance, and adhesion to certain substrates (Abstract, Imashiro).
As to claims 5-6 and 18-19, Reiff discloses hydrazine hydrate as a suitable chain extender that is used in amounts of 3% by weight (Example 5},
As to claims 3-9 and 21-22, Reiff in view Bai of teach suitable non-carboxyl containing surfactants (sodium dodecylbenzene sulfonate) used in amounts of 1-10% by weight (0054 and Examples, Bai).
As to claims 10 and 23, Reiff in view of lmashiro disclose carbodiimides based on 4,4- dicyclohexylmethane (See Synthesis examples 14-15).
As to claims 12-13 and 25-26, with regards to the resistance to degradation, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the combination of references teaches all the claimed ingredients within the claimed amounts including the presence of the carbodiimide compound. Therefore, the claimed effects and physical properties, i.e. resistance to degradation would implicitly be achieved by a composition with all the claimed ingredients.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Bai teaches that the combination of aliphatic polyester polyols (same as Reiff) and surfactants, such as sodium dodecylbenzene sulfonate, provides a more stable aqueous dispersion wherein no sediment is observed after conditioning at room temperature for two months (See Examples, Table in Bai).  Accordingly, it would have been obvious to a person of ordinary skill in the art to add the surfactants of Bai to the reactants of Reiff so that the surfactant can be present in the backbone and no leach out occurs, i.e. improved stability of the aqueous dispersion.

In response to applicant's argument that Bai is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bai is directed to a problem with which applicant was concerned, i.e. stability during storage.  Further, Bai is within the same field as the applicants, i.e. aqueous polyurethane dispersions.  

The applicant argued that Reiff discloses emulsifiers and the examiner did not rely on this teaching and explain why a person of ordinary skill in the art would not use the emulsifiers listed in Reiff, rather than use the surfactant of Bai.  This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Reiff and Bai teach a combination of polyester polyols and the claimed surfactants provides an aqueous dispersion that is more stable.

The applicants’ argue that the Imashiro reference does not teach reacting the surfactant at all when preparing a polyurethane dispersion.  Imashiro adds the surfactant to the carbodiimide dispersion.  While this is noted that the claims are open to other components in the carbodiimide dispersion and therefore a suitable substitution would include the surfactant of Imashiro as well as the carbodiimide dispersion to provide improved chemical resistance, water resistance, and adhesion to certain substrates (Abstract, Imashiro).
The secondary reference (Imashiro) was brought in to show that including a polycarbodiimide dispersion to polyester polyurethane aqueous dispersions provides improved chemical resistance, water resistance, and adhesion to certain substrates (Abstract, Imashiro).  The method of adding a surfactant as a reactant in PUD was taught in Bai.  The fact that Imashiro also has a surfactant in the polycarbodiimide dispersion does not teach away from including said surfactant in the PUD based on Bai.

Finally, the applicants declaration is not supported with evidence, particularly, with respect to surfactants not being desirable for films because the hydrophobicity is decreased.  Applicant suggests that surfactants are known to bleed out from films overt time that leads to a negative effect on the films appearance.  This is not supported by data.  Further, the prior art suggests otherwise.  Bai teaches stability and no sediment formation during storage at room temperature.  Bai also teaches surfactants with hydroxyl functionality and this allows for the surfactants to attach to the backbone of the urethane which further prevents leaching out over time as evidenced by the prior art of record.  Accordingly, the declaration is not properly supported with evidence to confirm applicants submission that the addition of the surfactant would cause undesirable film characteristics.  


Response to Amendment
The Declaration under 37 CFR 1.132 filed 08/02/2022 is insufficient to overcome the rejection of claims 1-26 based upon Reiff, Bai, and Imashiro as set forth above because:  the applicants declaration is not supported with evidence, particularly, with respect to surfactants not being desirable for films because the hydrophobicity is decreased.  Applicant suggests that surfactants are known to bleed out from films overt time that leads to a negative effect on the films appearance.  This is not supported by data.  Further, the prior art suggests otherwise.  Bai teaches stability and no sediment formation during storage at room temperature.  Bai also teaches surfactants with hydroxyl functionality and this allows for the surfactants to attach to the backbone of the urethane which further prevents leaching out over time as evidenced by the prior art of record.  Accordingly, the declaration is not properly supported with evidence to confirm applicants submission that the addition of the surfactant would cause undesirable film characteristics.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763